Exhibit 10.1

AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

COLONY CAPITAL OPERATING COMPANY, LLC

This Amendment No. 1 to the Second Amended and Restated Limited Liability
Company Agreement of Colony Capital Operating Company, LLC (this “Amendment”) is
made as of April 13, 2015 by Colony Capital, Inc., a Maryland corporation, as
the sole Managing Member (the “Company”) of Colony Capital Operating Company,
LLC, a Delaware limited liability company (the “Operating Partnership”),
pursuant to the authority granted to the Company in the Second Amended and
Restated Limited Liability Company Agreement of Colony Capital Operating
Company, LLC, dated as of April 2, 2015 (the “Partnership Agreement”), for the
purpose of issuing additional Company Preferred Units. Capitalized terms used
and not defined herein shall have the meanings set forth in the Partnership
Agreement.

WHEREAS, the Pricing Committee of the Board of Directors (the “Board”) of the
Company adopted resolutions on April 8, 2015 classifying and designating
11,500,000 shares of Preferred Stock (as defined in the Articles of Restatement
of the Company (the “Charter”)) as Series C Preferred Shares (as defined below);

WHEREAS, the Company filed Articles Supplementary to the Charter with the State
Department of Assessments and Taxation of Maryland, effective on April 13, 2015,
establishing the Series C Preferred Shares, with such preferences, rights,
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption as described therein;

WHEREAS, on April 13, 2015, the Company issued 11,500,000 Series C Preferred
Shares; and

WHEREAS, the Company has determined that, in connection with the issuance of the
Series C Preferred Shares, it is necessary and desirable to amend the
Partnership Agreement to create additional Company Preferred Units in the form
of Series C Company Preferred Units (as defined below) having designations,
preferences and other rights which are substantially the same as the economic
rights of the Series C Preferred Shares.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Partnership Agreement is hereby amended as follows:

1. Article 1 of the Partnership Agreement is hereby amended and restated with
regard to the following definitions:

“Company Preferred Unit” means a fractional share of the Membership Interests of
a particular class or series that the Managing Member has authorized pursuant to
Section 4.1 or Section 4.2 or Section 4.3 hereof that has distribution rights,
or rights upon liquidation, winding up and dissolution, that are superior or
prior to the Membership Common Units, including the Series A Company Preferred
Units, the Series B Company Preferred Units and the Series C Company Preferred
Units.

“Preferred Share” means a share of stock of CLNY now or hereafter authorized,
designated or reclassified that has dividend rights, or rights upon liquidation,
winding up and dissolution, that are superior or prior to the REIT Shares,
including the Series A Preferred Shares, the Series B Preferred Shares and the
Series C Preferred Shares.

2. Article 1 of the Partnership Agreement is hereby amended to add the following
definitions:

“Series C Company Preferred Unit” means a Company Preferred Unit with the
designations, preferences and relative, participating, optional or other special
rights, powers and duties as are set forth in Exhibit G hereto. It is the
intention of the Managing Member that each Series C Company Preferred Unit shall
be substantially the economic equivalent of one Series C Preferred Share.



--------------------------------------------------------------------------------

“Series C Preferred Share” means a share of 7.125% Series C Cumulative
Redeemable Perpetual Preferred Stock of CLNY, par value $0.01 per share.

3. Section 4.1 of Article 4 of the Partnership Agreement is hereby amended and
restated as follows:

Section 4.1 Capital Contributions of the Members . Each Member has previously
made Capital Contributions to the Company. Immediately upon execution of this
Agreement, all existing limited liability company interests of the Company
issued and outstanding as of immediately prior to the execution of this
Agreement automatically shall be converted into (i) Membership Common Units,
(ii) Series A Company Preferred Units, (iii) Series B Company Preferred Units,
and (iv) Series C Company Preferred Units, in each case as set forth in the
Register. Except as provided by law or in Section 4.2, 4.3, or 10.4 hereof, the
Members shall have no obligation or, except with the prior written consent of
the Managing Member, right to make any Capital Contributions or loans to the
Company. The Managing Member shall cause to be maintained in the principal
business office of the Company, or such other place as may be determined by the
Managing Member, the books and records of the Company, which shall include,
among other things, a register containing the name, address and number of
Membership Units of each Member, and such other information as the Managing
Member may deem necessary or desirable (the “Register”). The Register shall not
be deemed part of this Agreement. The Managing Member shall from time to time
update the Register as necessary to accurately reflect the information therein,
including as a result of any sales, exchanges or other Transfers, or any
redemptions, issuances or similar events involving Membership Units. Any
reference in this Agreement to the Register shall be deemed a reference to the
Register as in effect from time to time. Subject to the terms of this Agreement,
the Managing Member may take any action authorized hereunder in respect of the
Register without any need to obtain the consent of any other Member. No action
of any Non-Managing Member shall be required to amend or update the Register.
Except as required by law, no Non-Managing Member shall be entitled to receive a
copy of the information set forth in the Register relating to any Member other
than itself. Schedule I hereto sets forth the respective Capital Accounts of the
Members as of the date hereof.

4. In accordance with Section 4.2 of the Partnership Agreement, set forth in
Exhibit G hereto are the terms and conditions of the Series C Preferred
Partnership Units hereby established and issued to the Company in consideration
of its contribution to the Partnership of the proceeds of the issuance and sale
of the Series C Preferred Shares by the Company. The Partnership Agreement is
amended to incorporate such Exhibit G as Exhibit G.

5. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
Company hereby ratifies and confirms.

6. This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to conflicts of
law.

7. If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

COLONY CAPITAL, INC.

as Managing Member of Colony Capital

Operating Company, LLC

By:

/s/ Richard B. Saltzman

Richard B. Saltzman

President and Chief Executive Officer

[Signature Page to Amendment No. 1 to the Second Amended and Restated Limited
Liability Company Agreement

of Colony Capital Operating Company, LLC]



--------------------------------------------------------------------------------

EXHIBIT G: SERIES C COMPANY PREFERRED UNIT DESIGNATION

A. Designation and Number. A series of Company Preferred Units, designated as
Series C Company Preferred Units, is hereby established. The number of Series C
Company Preferred Units shall be 11,500,000.

B. Rank. The Series C Company Preferred Units will, with respect to rights to
receive distributions and to participate in distributions or payments upon
liquidation, dissolution or winding up of the Company, rank (a) senior to the
Membership Common Units and any other class of Membership Units of the Company,
now or hereafter issued and outstanding, the terms of which provide that such
Membership Units rank, as to distributions and upon liquidation, dissolution or
winding up of the Company, junior to such Series C Company Preferred Units
(“Junior Units”), (b) on a parity with the Series A Company Preferred Units (as
defined in the Limited Liability Company Agreement of the Company), the Series B
Company Preferred Units (as defined in the Limited Liability Company Agreement)
and any Membership Units the Company may authorize or issue in the future that,
pursuant to the terms thereof, rank on parity with the Series C Company
Preferred Units with respect to distributions or payments in the event of the
liquidation, dissolution or winding up of the Company (“Parity Units”); and
(c) junior to all Membership Units of the Company the terms of which
specifically provide that such Membership Units rank senior to the Series C
Company Preferred Units with respect to distributions or payments in the event
of the liquidation, dissolution or winding up of the Company (“Senior Units”).
Any authorization or issuance of Senior Units would require the affirmative vote
of the holders of at least two-thirds of the outstanding Series C Company
Preferred Units voting together as a single class with all other classes or
series of Parity Units upon which like voting rights have been conferred and are
exercisable. Any convertible or exchangeable debt securities that the Company
may issue are not considered to be equity securities for these purposes.

C. Distributions.

(i) CLNY, in its capacity as the holder of the then outstanding Series C Company
Preferred Units, shall be entitled to receive, when, as and if authorized by the
Company, out of funds legally available for payment of distributions, cumulative
cash distributions at the rate of 7.125% per annum of the $25.00 liquidation
preference of each Series C Company Preferred Unit (equivalent to $1.78125 per
annum per Series C Company Preferred Unit).

(ii) Distributions on each outstanding Series C Company Preferred Unit shall be
cumulative from and including April 13, 2015 and shall be payable (i) for the
period from April 13, 2015 to July 15, 2015, on July 15, 2015, and (ii) for each
quarterly distribution period thereafter, quarterly in equal amounts in arrears
on the 15th day of each January, April, July and October (each such day being
hereinafter called a “Series C Distribution Payment Date”) at the then
applicable annual rate; provided, however, that if any Series C Distribution
Payment Date falls on any day other than a Business Day (as defined in the
articles supplementary establishing and fixing the rights and preferences of the
Series C Preferred Shares) (the “Series C Preferred Share Terms”), the
distribution that would otherwise have been payable on such Series C
Distribution Payment Date may be paid on the next succeeding Business Day with
the same force and effect as if paid on such Series C Distribution Payment Date,
and no interest or other sums shall accrue on the amount so payable from such
Series C Distribution Payment Date to such next succeeding Business Day. Each
distribution is payable to holders of record as they appear on the books and
records of the Company at the close of business on the record date, not
exceeding 30 days preceding the applicable Series C Distribution Payment Date,
as shall be fixed by the Company. Distributions shall accumulate from April 13,
2015 or the most recent Series C Distribution Payment Date to which distribution
have been paid, whether or not in any such distribution period or periods there
shall be funds legally available for the payment of such distributions, whether
the Company has earnings or whether such distributions are authorized. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution payment or payments on the Series C Company Preferred Units
that may be in arrears. Holders of the Series C Company Preferred Units shall
not be entitled to any distributions, whether payable in cash, property or
stock, in excess of full cumulative distributions, as herein provided, on the
Series C Company Preferred Units. Distributions payable on the Series C Company
Preferred Units for any period greater or less than a full distribution period
will be computed on the basis of a 360-day year consisting of twelve 30-day
months. Distributions payable on the Series C Company Preferred Units for each
full distribution period will be computed by dividing the applicable annual
distribution rate by four. After full cumulative distributions on the Series C
Company Preferred Units have been paid, the holders of Series C Company
Preferred Units will not be entitled to any further distributions with respect
to that distribution period.



--------------------------------------------------------------------------------

(iii) So long as any Series C Company Preferred Units are outstanding, no
distributions, except as described in the immediately following sentence, shall
be authorized and declared or paid or set apart for payment on any series or
class or classes of Parity Units for any period unless full cumulative
distributions have been declared and paid or are contemporaneously declared and
paid or declared and a sum sufficient for the payment thereof set apart for such
payment on the Series C Company Preferred Units for all prior distribution
periods. When distributions are not paid in full or a sum sufficient for such
payment is not set apart, as aforesaid, all distributions authorized and
declared upon the Series C Company Preferred Units and all distributions
authorized and declared upon any other series or class or classes of Parity
Units shall be authorized and declared ratably in proportion to the respective
amounts of distributions accumulated and unpaid on the Series C Company
Preferred Units and such Parity Units.

(iv) So long as any Series C Company Preferred Units are outstanding, no
distributions (other than distributions paid solely in Junior Units of, or in
options, warrants or rights to subscribe for or purchase, Junior Units) shall be
authorized and declared or paid or set apart for payment or other distribution
authorized and declared or made upon Junior Units, nor shall any Junior Units be
redeemed, purchased or otherwise acquired (other than a redemption, purchase or
other acquisition of Membership Units made for purposes of and in compliance
with requirements of an employee incentive or benefit plan of CLNY or any
subsidiary, or a conversion into or exchange for Junior Units or redemptions for
the purpose of preserving CLNY’s qualification as a REIT (as defined in the
Charter), or redemptions of Membership Units pursuant to Article 15 of the
Limited Liability Company Agreement of the Company), for any consideration (or
any monies to be paid to or made available for a sinking fund for the redemption
of any such units) by the Company, directly or indirectly (except by conversion
into or exchange for Junior Units), unless in each case full cumulative
distributions on all outstanding shares of Series C Company Preferred Units and
any Parity Units at the time such distributions are payable shall have been paid
or set apart for payment for all past distribution periods with respect to the
Series C Company Preferred Units and all past distribution periods with respect
to such Parity Units.

(v) Any distribution payment made on the Series C Company Preferred Units shall
first be credited against the earliest accrued but unpaid distribution due with
respect to such Series C Company Preferred Units which remains payable.

(vi) Except as provided herein, the Series C Company Preferred Units shall not
be entitled to participate in the earnings or assets of the Company.

(vii) As used herein, the term “distribution” does not include distributions
payable solely in Junior Units on Junior Units, or in options, warrants or
rights to holders of Junior Units to subscribe for or purchase any Junior Units.

D. Liquidation Preference.

(i) In the event of any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, before any payment or distribution of the
assets of the Company shall be made to or set apart for the holders of Junior
Units, the holders of the Series C Company Preferred Units shall be entitled to
receive $25.00 per Series C Company Preferred Unit (the “Liquidation
Preference”) plus an amount per Series C Company Preferred Unit equal to all
accrued and unpaid distributions (whether or not earned or declared) thereon to,
but not including, the date of final distribution to such holders; but such
holders of the Series C Company Preferred Units shall not be entitled to any
further payment. If, upon any such liquidation, dissolution or winding up of the
Company, the assets of the Company, or proceeds thereof, distributable among the
holders of the Series C Company Preferred Units shall be insufficient to pay in
full the preferential amount aforesaid and liquidating payments on any other
Parity Units, then such assets, or the proceeds thereof, shall be distributed
among the holders of such Series C Company Preferred Units and any such other
Parity Units ratably in accordance with the respective amounts that would be
payable on such Series C Company Preferred Units and any such other Parity Units
if all amounts payable thereon were paid in full. For the purposes of this
Section D, none of (i) a consolidation or merger of the Company with one or more
entities, (ii) a statutory unit exchange by the Company, or (iii) a sale or
transfer of all or substantially all of the Company’s assets shall be deemed to
be a liquidation, dissolution or winding up, voluntary or involuntary, of the
Company.

(ii) Until payment shall have been made in full to the holders of the Series C
Company Preferred Units, as provided in this Section D, and to the holders of
Parity Units, subject to any terms and provisions applying thereto, no



--------------------------------------------------------------------------------

payment will be made to any holder of Junior Units upon the liquidation,
dissolution or winding up of the Company. Subject to the rights of the holders
of Parity Units, upon any liquidation, dissolution or winding up of the Company,
after payment shall have been made in full to the holders of the Series C
Company Preferred Units, as provided in this Section D, any series or class or
classes of Junior Units shall, subject to any respective terms and provisions
applying thereto, be entitled to receive any and all assets remaining to be paid
or distributed, and the holders of the Series C Company Preferred Units shall
not be entitled to share therein.

E. Redemption. In connection with the redemption by CLNY of any Series C
Preferred Shares in accordance with the provisions of the Series C Preferred
Share Terms, and at such times as CLNY is required or determines to make,
deposit or set aside such payment, the Company shall provide cash to CLNY for
such purpose which shall be equal to the redemption price (as set forth in the
Series C Preferred Share Terms), plus any accrued and unpaid dividends on the
Series C Preferred Shares (whether or not declared), to, but not including, the
redemption date, and one Series C Company Preferred Unit shall be concurrently
redeemed with respect to each Series C Preferred Share so redeemed by CLNY. If a
redemption date for Series C Preferred Shares falls after a record date for a
Series C Preferred Shares dividend payment and prior to the corresponding
dividend payment date, then the Company shall provide cash to CLNY equal to the
dividend payable on such Series C Preferred Shares on such dividend payment date
notwithstanding the redemption of such Series C Preferred Shares and
corresponding Series C Company Preferred Units prior to such dividend payment
date. From and after the applicable redemption date, the Series C Company
Preferred Units so redeemed shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to such Series C Company
Preferred Units shall cease. Any Series C Company Preferred Units so redeemed
may be reissued to CLNY at such time as CLNY reissues a corresponding number of
Series C Preferred Shares so redeemed or repurchased, in exchange for the
contribution by CLNY to the Company of the proceeds from such reissuance.

F. Voting Rights. Except as required by applicable law or the Limited Liability
Company Agreement of the Company, the holder of the Series C Company Preferred
Units, as such, shall have no voting rights.

G. Conversion. The Series C Company Preferred Units are not convertible into or
exchangeable for any other property or securities of the Company, except as
provided herein.

(i) In the event of a conversion of any Series C Preferred Shares into Class A
common stock of CLNY, par value $0.01 per share (“Common Stock”), in accordance
with the Series C Preferred Share Terms, upon conversion of such Series C
Preferred Shares, the Company shall convert an equal whole number of the Series
C Company Preferred Units into Membership Common Units as such Series C
Preferred Shares are converted into shares of Common Stock. In the event of a
conversion of any Series C Preferred Shares into consideration other than Common
Stock in accordance with the Series C Preferred Share Terms, the Company shall
retire a number of Series C Company Preferred Units equal to the number of
Series C Preferred Shares converted into such other form of consideration. In
the event of a conversion of the Series C Preferred Shares into Common Stock, to
the extent CLNY is required to pay cash in lieu of fractional shares of Common
Stock pursuant to the Series C Preferred Share Terms in connection with such
conversion, the Company shall distribute an equal amount of cash to CLNY.

(ii) Following any such conversion or retirement by the Company pursuant to this
Section G, the Company shall make such revisions to the Limited Liability
Company Agreement of the Company as it determines are necessary to reflect such
conversion.

H. Restriction on Ownership. The Series C Company Preferred Units shall be owned
and held solely by CLNY.

I. Allocations. Allocations of the Company’s items of income, gain, loss and
deduction with respect to the Series C Company Preferred Units shall be
allocated to CLNY as the sole holder of Series C Company Preferred Units in
accordance with Article 6 of the Limited Liability Company Agreement of the
Company.